Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of assault for stabbing another inmate. We reject petitioner’s contention that the determination is unsupported by substantial evidence because the Hearing Officer failed to properly assess the reliability and credibility of the confidential informant. Our in camera review of confidential memoranda and testimony by correction officers satisfies us that the information contained therein was sufficiently detailed, specific and corroborative in nature to enable *864the Hearing Officer to make an independent determination of credibility of the confidential informant (see, Matter of Machado v Leonardo, 180 AD2d 936; Matter of Moore v Coughlin, 170 AD2d 723). The information indicated that the confidential informant observed the incident and identified petitioner in a photo array. In addition, the informant’s statements were corroborated by the fact that the victim was stabbed twice and by the testimony of a correction officer that he observed petitioner near the victim at the time of the incident. Based on the foregoing, it is our view that there was substantial evidence to support the determination, (see, Matter of Machado v Leonardo, supra; Matter of Carvalho v Coughlin, 176 AD2d 387).
Mikoll, J. P., Levine, Mercure, Mahoney and Casey, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.